DETAILED ACTION
Claims 2, 4, 5, 7, and 8 are presented for examination. Claims 2, 4, and 8 stand currently amended.
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2022 has been entered.
Response to Arguments
Applicant's remarks filed 20 January 2022 have been fully considered and Examiner’s response is as follows:
Applicant remarks page 6 argues:
For example, claim 2 recites that the method is a "computer-implemented" method.
A claim that requires a computer may still recite a mental process. MPEP §2106.04(a)(2)(III)(C).
Applicant remarks page 6 further argues:
And, claim 2 recites that "the digital 3D representation is from intraoral scanning of teeth or scanning a physical model of teeth." Thus, in a computer-implemented method, obtaining a digital 3D representation from intraoral scanning of teeth or scanning a physical model of teeth is certain more than observing a corresponding digital picture.
Examiner agrees the amendment to the “obtaining” limitation now recites more than a mental process. However, the claim still recites designing a digital anatomy design of a restoration. Thus, while the obtaining limitation is no longer identified as reciting a mental process, the claim overall still recites a mental process because of the other recited limitations.
The “obtaining” limitation is now considered an ‘additional’ limitation to be analyzed under steps 2A(ii) and 2B of the §101 framework. Obtaining a digital representation with intraoral scanning or scanning a physical model is insignificant extra solution activity in the form of data gathering. Selecting a type of data to be manipulated is insignificant extra solution activity. MPEP §2105.04(g).
Applicant remarks page 6 further argues:
Furthermore, in view of the size of the dental products at issue in this application, accuracy is very important to ensure that the restoration fits properly on a prepared tooth. … That requisite level of accuracy cannot be achieved by the alleged view of the dentition. Note that the USPTO Guidance states that "A Claim With Limitation(s) That Cannot Practically Be Performed In The Human Mind Does Not Recite A Mental Process." See section ion page 7 of the October 2019 Update on Subject Matter Eligibility, published by the USPTO.
This argument is unpersuasive. A claim that requires a computer may still recite a mental process. MPEP §2106.04(a)(2)(III)(C). The accuracy of the resulting design is largely a factor of the accuracy of the obtained 3D representation of the dentition of the patient and use of a computer to record respective shape data of the design. However, there is no suggestion of any feature or characteristic of the intraoral scanning which suggests the obtained 3D representation is any more accurate than with the use of a conventional intraoral scanner. Similarly, the use of a computer is recited generically at a high level of generality and reciting a generic limitation to “apply” a method with a generic computer as a tool does not render a claim patent eligible. See MPEP §2106.05(f).
Applicant remarks page 6 further argues:
claim 2 recites the active step of "digitally designing, with a computer program product, a digital anatomy design .... " Thus, this cannot be a mental process or oral description. Moreover, this not a recitation of a mental process in the form of evaluation, judgment, and opinion. See MPEP §2106.04(h).
This argument is unpersuasive. A claim that requires a computer may still recite a mental process. MPEP §2106.04(a)(2)(III)(C).
Here, the recitation of “with a computer program product” is a generic recitation which amounts to no more than instructions to implement the abstract idea with a computer. Mere instructions to apply an abstract idea with a computer fail to integrate an abstract idea into a practical application. See MPEP §2106.05(f).
Applicant remarks page 6-7 further argues:
with reference to page 7 of the Guidance, actively digitally designing is a classic example of manipulating a computer data file, which the Guidance states clearly is NOT a mental process.
This argument is unpersuasive.
Page 7 of the 2019 PEG October Update guidance provides several examples of claims that do not recite mental processes – but none of those examples are reciting solely “manipulating a computer data file.” Thus the USPTO guidance and the §101 framework generally does not support Applicant’s legal assertion here.
Applicant remarks page 7 further argues:
Further, for example, claim 2 recites "displaying the digital anatomy design of the restoration on a graphical user interface." This is a further step that cannot be considered a mental process. 
This argument is unpersuasive.
Examiner agrees displaying the resulting design is not a recitation of a mental process. Thus, this limitation is an ‘additional’ limitation which is analyzed under steps 2A(ii) and 2B of the §101 framework. Under step 2A(ii) Examiner identifies this additional limitation is insignificant extra solution activity in the form of data output. See MPEP §2105.04(g).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 2, 4, 5, 7, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
See MPEP §2106.
Step 2A is a two prong inquiry. MPEP §2106.04(II)(A). Under 2A(i), the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP §2106.04(a)(2). Under 2A(ii), the second prong, examiners determine whether any additional limitations integrates the judicial exception into a practical application. MPEP §2106.04(d).

Claim 2 step 2A(i):
The claim(s) recite:
2. A computer-implemented method for digitally designing a dental restoration, comprising:
…
digitally designing, …, a digital anatomy design of the restoration based at least on a dynamic occlusion and a relative offset of the planned restoration position, wherein the relative offset is provided by offsetting the target site vertically relative to the jaw.
Regarding, “digitally designing” a dental restoration a high level recitation of “designing” is a mental process which encompasses mental envisioning of respective designs. Furthermore, a claim that requires a computer may still recite a mental process. MPEP §2106.04(a)(2)(III)(C). “Digitally designing a digital anatomy design of the restoration” is a recitation of a mental process in the form of evaluation, judgment, and opinion. See MPEP §2106.04(h). Basing the evaluation, judgment, or opinion on consideration of the occlusion relationship and consideration of an offset remains mental process evaluation.
This falls within the mental processes grouping of abstract ideas. See MPEP §2106.05(a)(2).
Claim 2 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
a dental restoration…
obtaining a digital 3D representation of at least a part of an upper or lower jaw of a patient, representing at least a target site for placing the restoration and at least one antagonist tooth opposing the target site, wherein the digital 3D representation is from intraoral scanning of teeth or scanning a physical model of teeth,
…, with a computer program product, …, and 
displaying the digital anatomy design of the restoration on a graphical user interface.
The fact the design object is “a dental restoration” is mere recitation of a field of use. Mere recitation of field of use fails to integrate a claim into a practical application. See MPEP §2105.04(a).
Obtaining a digital representation with intraoral scanning or scanning a physical model is insignificant extra solution activity in the form of data gathering. Selecting a type of data to be manipulated is insignificant extra solution activity. MPEP §2105.04(g).
Designing “with a computer program product” is a recitation to apply the abstract idea with a computer. Limitations which do no more than invoke a computer as a tool to perform a process does not amount to integrating an abstract idea into a practical application. MPEP §2105.04(f).
Displaying the resulting design on a graphical user interface is insignificant extra solution activity in the form of data output. See MPEP §2105.04(g).
Claim 2 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The analysis of the field of use (i.e. “a dental restoration” and “computer program product”) is the same under step 2B as it is under step 2A(ii) above.
The claim(s) recite:
obtaining a digital 3D representation of at least a part of an upper or lower jaw of a patient, representing at least a target site for placing the restoration and at least one antagonist tooth opposing the target site, wherein the digital 3D representation is from intraoral scanning of teeth or scanning a physical model of teeth,
…
displaying the digital anatomy design of the restoration on a graphical user interface.
MPEP §2106.05(d)(II) provides an example “v. Electronically scanning or extracting data” is recognized by the courts as well-understood, routine, and conventional. Citing Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014).
Regarding display, US patent 5,850,560 Kang [herein "Kang"] column 1 lines 20-22 state “It is of course conventional to display information and results of an operation performed by the computer as an image on a video monitor.”

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 4 step 2A(i):
The claim(s) recite:
4. A computer-implemented method for digitally designing a dental restoration, comprising:
…
digitally designing, …, a digital anatomy design of the restoration based at least on a dynamic occlusion and a relative offset of the planned restoration position, wherein the relative offset of the planned restoration position includes vertically displacing a prepared tooth in the planned restoration position.
Regarding, “digitally designing” a dental restoration a high level recitation of “designing” is a mental process which encompasses mental envisioning of respective designs. Furthermore, a claim that requires a computer may still recite a mental process. MPEP §2106.04(a)(2)(III)(C). “Digitally designing a digital anatomy design of the restoration” is a recitation of a mental process in the form of evaluation, judgment, and opinion. See MPEP §2106.04(h). Basing the evaluation, judgment, or opinion on consideration of the occlusion relationship and consideration of an offset remains mental process evaluation.
This falls within the mental processes grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 4 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
a dental restoration…
obtaining a digital 3D representation of at least a part of an upper or lower jaw of a patient, representing at least a target site for placing the restoration, wherein the digital 3D representation is from intraoral scanning of teeth or scanning a physical model of teeth,
…, with a computer program product, …, and 
displaying the digital design of the restoration on a graphical user interface.
The fact the design object is “a dental restoration” is mere recitation of a field of use. Mere recitation of field of use fails to integrate a claim into a practical application. See MPEP §2105.04(a).
Obtaining a digital representation with intraoral scanning or scanning a physical model is insignificant extra solution activity in the form of data gathering. Selecting a type of data to be manipulated is insignificant extra solution activity. MPEP §2105.04(g).
Designing “with a computer program product” is a recitation to apply the abstract idea with a computer. Limitations which do no more than invoke a computer as a tool to perform a process does not amount to integrating an abstract idea into a practical application. MPEP §2105.04(f).
Displaying the resulting design on a graphical user interface is insignificant extra solution activity in the form of data output. See MPEP §2105.04(g).
Claim 4 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The analysis of the field of use (i.e. “a dental restoration”) is the same under step 2B as it is under step 2A(ii) above.
The claim(s) recite:
obtaining a digital 3D representation of at least a part of an upper or lower jaw of a patient, representing at least a target site for placing the restoration, wherein the digital 3D representation is from intraoral scanning of teeth or scanning a physical model of teeth,
…
displaying the digital design of the restoration on a graphical user interface.
MPEP §2106.05(d)(II) provides an example “v. Electronically scanning or extracting data” is recognized by the courts as well-understood, routine, and conventional. Citing Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014).
Regarding display, US patent 5,850,560 Kang [herein "Kang"] column 1 lines 20-22 state “It is of course conventional to display information and results of an operation performed by the computer as an image on a video monitor.”

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 5 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
5. The method according to claim 4, wherein the dynamic occlusion is between the upper and lower jaw of the patient.
The location of the occlusion does not prevent a human mind from evaluating, judging, or opining on a corresponding restoration design. The providing of a design of the restoration remains capable of being performed in the human mind or with pen and paper.
This falls within the mental processes grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 5 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 5 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 7 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
7. The method according to claim 5, wherein the relative offset of the planned restoration position includes displacing a prepared tooth in the planned restoration position.
The fact that a provided design for a restoration may include a displacement in the planned restoration position or teeth does not render the providing of the design for the restoration incapable of being performed mentally through evaluation, judgment, or opinion. That is, considering a relative offset and displacement is capable of being envisioned mentally.
This falls within the mental processes grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 7 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 7 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 8 step 2A(i):
The claim(s) recite:
8. A computer-implemented method for digitally designing a dental restoration, comprising:
…
digitally designing, …, a digital anatomy design of the restoration based at least on a dynamic occlusion between the upper and lower jaw of the patient and a relative displacement of the planned restoration position, wherein the relative displacement of the 
Regarding, “digitally designing” a dental restoration a high level recitation of “designing” is a mental process which encompasses mental envisioning of respective designs. Furthermore, a claim that requires a computer may still recite a mental process. MPEP §2106.04(a)(2)(III)(C). “Digitally designing a digital anatomy design of the restoration” is a recitation of a mental process in the form of evaluation, judgment, and opinion. See MPEP §2106.04(h). Basing the evaluation, judgment, or opinion on consideration of the occlusion relationship and consideration of an offset remains mental process evaluation.
This falls within the mental processes grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 8 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
a dental restoration…
obtaining a digital 3D representation of at least a part of an upper and lower jaw of a patient, including at least a target site for placing the restoration, wherein the digital 3D representation is from intraoral scanning of teeth or scanning a physical model of teeth,
…, with a computer program product,…
and displaying the digital anatomy design of the restoration on a graphical user interface.
The fact the design object is “a dental restoration” is mere recitation of a field of use. Mere recitation of field of use fails to integrate a claim into a practical application. See MPEP §2105.04(a).
Obtaining a digital representation with intraoral scanning or scanning a physical model is insignificant extra solution activity in the form of data gathering. Selecting a type of data to be manipulated is insignificant extra solution activity. MPEP §2105.04(g).
Designing “with a computer program product” is a recitation to apply the abstract idea with a computer. Limitations which do no more than invoke a computer as a tool to perform a process does not amount to integrating an abstract idea into a practical application. MPEP §2105.04(f).
Displaying the resulting design on a graphical user interface is insignificant extra solution activity in the form of data output. See MPEP §2105.04(g).
Claim 8 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:

The claim(s) recite:
obtaining a digital 3D representation of at least a part of an upper and lower jaw of a patient, including at least a target site for placing the restoration, wherein the digital 3D representation is from intraoral scanning of teeth or scanning a physical model of teeth,
…
and displaying the digital anatomy design of the restoration on a graphical user interface.
MPEP §2106.05(d)(II) provides an example “v. Electronically scanning or extracting data” is recognized by the courts as well-understood, routine, and conventional. Citing Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014).
Regarding display, US patent 5,850,560 Kang [herein "Kang"] column 1 lines 20-22 state “It is of course conventional to display information and results of an operation performed by the computer as an image on a video monitor.”

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.
Allowable Subject Matter
Claims 2, 4, 5, 7, and 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. §101, set forth in this Office action.
A statement of reasons for indication of allowable subject matter was previously presented in the office action dated 21 October 2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        2 March 2022